HEDRICK, Judge.
Defendants, by their first assignment of error, contend that the court failed to give equal stress to the contentions of the defendants as compared to those of the State. A careful review of the charge leads us to the conclusion that there is no merit in this assignment of error. State v. Adams, 245 N.C. 344, 95 S.E. 2d 902 (1956).
Defendants also request that we review the record to determine whether error appears upon the face thereof. Accordingly, we have examined the face of the record and find that the defendants were charged in proper bills of indictment, the verdicts were proper, and the sentences were within the limits prescribed by statute.
The defendants were afforded a fair trial, free from prejudicial error.
No error.
Judges Britt and Carson concur.